Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Anthony May appeals the district court’s order dismissing without prejudice his challenges to his disciplinary convictions for failure to exhaust administrative remedies and dismissing without prejudice the remainder of his 42 U.S.C. § 1983 (2012) action for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. May v. Solomon, No. 5:14 — ct— 03318-FL, 2015 WL 2190880 (E.D.N.C. May 11, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.